

117 S1438 IS: Opioid Workforce Act of 2021
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1438IN THE SENATE OF THE UNITED STATESApril 28, 2021Ms. Hassan (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for the distribution of additional residency positions to help combat the opioid crisis.1.Short titleThis Act may be cited as the Opioid Workforce Act of 2021.2.Distribution of additional residency positions to help combat opioid crisis(a)In generalSection 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h)) is amended—(1)in paragraph (4)(F)(i), by striking and (9) and inserting (9), and (10);(2)in paragraph (4)(H)(i), by striking and (9) and inserting (9), and (10);(3)in paragraph (7)(E), by inserting paragraph (10), after paragraph (9),; and(4)by adding at the end the following new paragraph: (10)Distribution of additional residency positions to help combat opioid crisis(A)Additional residency positionsFor each of fiscal years 2024 through 2028 (and succeeding fiscal years if the Secretary determines that there are additional full-time equivalent residency positions available to distribute under subparagraph (D)), the Secretary shall increase the otherwise applicable resident limit for each qualifying hospital that submits a timely application under this paragraph by such number as the Secretary may approve, effective for portions of cost reporting periods occurring on or after July 1 of the fiscal year of the increase. The aggregate number of additional full-time equivalent resident positions available for distribution under this paragraph shall be equal to 1,000, distributed in accordance with the succeeding subparagraphs of this paragraph.(B)Distribution for fiscal year 2024(i)In generalFor fiscal year 2024, 500 of the positions described in subparagraph (A) may only be distributed to hospitals that have established (as of the date of the enactment of this paragraph) approved programs in addiction medicine, addiction psychiatry, or pain medicine, as determined by the Secretary.(ii)Considerations in distributionThe Secretary shall distribute additional residency positions under this subparagraph based on the demonstrated likelihood (as determined by the Secretary) of the hospital filling such positions.(iii)RequirementsA hospital that receives an increase in the otherwise applicable resident limit under this subparagraph shall ensure, during the 5-year period beginning after the date of such increase, that the hospital uses the positions made available under this subparagraph for a program described in clause (i) or a program that is a prerequisite (as determined by the Secretary) for such a program so described, such as internal medicine. The Secretary may determine whether a hospital has met the requirements under this clause during such 5-year period in such manner and at such time as the Secretary determines appropriate, including at the end of such 5-year period.(iv)Redistribution of positions if hospital no longer meets certain requirementsIn the case in which the Secretary determines that a hospital described in clause (iii) does not meet the requirements of such clause, the Secretary shall—(I)reduce the otherwise applicable resident limit of the hospital by the amount by which such limit was increased under this subparagraph; and(II)provide for the distribution of positions attributable to such reduction in accordance with the requirements of this paragraph.(C)Distribution for fiscal years 2025 through 2028(i)In generalFor the period of fiscal years 2025 through 2028, 500 of the positions available for distribution under subparagraph (A) shall be distributed to hospitals which demonstrate to the Secretary that the hospital has established or will establish an approved residency training program in addiction medicine, addiction psychiatry, or pain medicine.(ii)Considerations in distributionThe Secretary shall distribute additional residency positions under this subparagraph based on the demonstrated likelihood, as determined by the Secretary, of the hospital filling such positions within the first 4 training years (as specified by the Secretary) after the increase would be effective.(iii)RequirementsA hospital that receives an increase in the otherwise applicable resident limit under this subparagraph shall ensure, during the 5-year period beginning after the date of such increase, that the hospital uses the positions made available under this subparagraph for a program described in clause (i) or a program that is a prerequisite (as determined by the Secretary) for such a program so described, such as internal medicine. The Secretary may determine whether a hospital has met the requirements under this clause during such 5-year period in such manner and at such time as the Secretary determines appropriate, including at the end of such 5-year period.(iv)Redistribution of positions if hospital no longer meets certain requirementsIn the case where the Secretary determines that a hospital described in clause (iii) does not meet the requirements of such clause, the Secretary shall—(I)reduce the otherwise applicable resident limit of the hospital by the amount by which such limit was increased under this subparagraph; and(II)provide for the distribution of positions attributable to such reduction in accordance with the requirements of this paragraph.(D)Distribution of remaining positionsIf the aggregate number of positions distributed under subparagraphs (B) and (C) during the period of fiscal years 2024 through 2028 is less than 500, the Secretary shall distribute the remaining residency positions in succeeding fiscal years according to criteria consistent with this paragraph until such time as the aggregate amount of positions distributed under this paragraph is equal to 500.(E)LimitationAn individual hospital may not receive more than 25 full-time equivalent residency positions under this paragraph.(F)NotificationThe Secretary shall notify hospitals of the number of positions distributed to the hospital under this paragraph as a result of an increase in the otherwise applicable resident limit by January 1 of the fiscal year of the increase. Such increase shall be effective for portions of cost reporting periods beginning on or after July 1 of that fiscal year.(G)Application of per resident amounts for primary care and nonprimary careWith respect to additional residency positions in a hospital attributable to the increase provided under this paragraph, the approved FTE per resident amounts are deemed to be equal to the hospital per resident amounts for primary care and nonprimary care computed under paragraph (2)(D) for that hospital.(H)Permitting facilities to apply aggregation rulesThe Secretary shall permit hospitals receiving additional residency positions attributable to the increase provided under this paragraph to, beginning in the fifth year after the effective date of such increase, apply such positions to the limitation amount under paragraph (4)(F) that may be aggregated pursuant to paragraph (4)(H) among members of the same affiliated group.(I)ClarificationChapter 35 of title 44, United States Code, shall not apply to implementation of this paragraph.(J)DefinitionsIn this paragraph:(i)Otherwise applicable resident limitThe term otherwise applicable resident limit means, with respect to a hospital, the limit otherwise applicable under paragraph (4)(F)(i) on the resident level for the hospital determined without regard to this paragraph but taking into account paragraphs (7)(A), (7)(B), (8)(A), (8)(B), and (9)(A).(ii)Resident levelThe term resident level has the meaning given such term in paragraph (7)(C)(i)..(b)IME(1)In generalSection 1886(d)(5)(B)(v) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(v)), in the third sentence, is amended by striking and (h)(9) and inserting (h)(9), and (h)(10).(2)Conforming provisionSection 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) is amended by adding after clause (xii) the following new clause: (xiii)For discharges occurring on or after July 1, 2024, insofar as an additional payment amount under this subparagraph is attributable to resident positions distributed to a hospital under subsection (h)(10), the indirect teaching adjustment factor shall be computed in the same manner as provided under clause (ii) with respect to such resident positions..